Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We hereby consent to the use in this Registration Statement on Form S-1 dated May 16, 2014, of our report dated April 15, 2014, on the consolidatedfinancial statements of Ener-Core, Inc. for the years ended December 31, 2013 and 2012 (which report includes an explanatory paragraph relating to the uncertainty of the Company’s ability to continue as a going concern).We also consent to the reference to our Firm under the caption “Experts” in this Prospectus. /s/ Kelly & Company Costa Mesa, California May 16, 2014
